                Case 2:19-cr-00007-MCE Document 49 Filed 12/22/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00007 MCE
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   ANTHONY WEST,                                       DATE: February 18, 2021
                                                         TIME: 10:00 a.m.
15                                Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17          This case is set for status on February 18, 2021. On May 13, 2020, this Court issued General

18 Order 618, which suspends all jury trials in the Eastern District of California “until further notice.”

19 Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C.
20 § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial

21 emergency, this Court has allowed district judges to continue all criminal matters to a date after May 2,
        1
22 2021. This and previous General Orders, as well as the declarations of judicial emergency, were

23 entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30   PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00007-MCE Document 49 Filed 12/22/20 Page 2 of 5


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00007-MCE Document 49 Filed 12/22/20 Page 3 of 5


 1 for the status. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.       By previous order, this matter was set for status on February 18, 2021.

 7          2.       Subsequently, the Court on its own motion continued the February 18 status to March 11,

 8 2021. Dkt. 47.

 9          3.       By this stipulation, defendant now moves to continue the February 18 status conference

10 until March 11, 2021, and to exclude time between February 18, 2021, and March 11, 2021, under 18

11 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

12          4.       The parties further request that the Court vacate its minute order filed on December 16,

13 2021 (Dkt. 47), and that this Stipulation and Order supersede that minute order.

14          5.       The parties agree and stipulate, and request that the Court find the following:

15                   a)     On December 13, 2019, the defendant’s previous attorney was relieved as counsel

16          following a hearing before the Honorable Garland E. Burrell, Jr. Dkt. 23.

17                   b)     On December 16, 2019, Todd Leras was appointed as counsel for the defendant.

18          Dkt. 25. Mr. Leras received the case file from defendant’s previous counsel in January 2020.

19                   c)     On November 26, 2020, the Court set a status hearing for February 18, 2021, and

20          excluded time through that date, pursuant to the parties’ filed stipulation. Dkt. 46.

21                   d)     On December 16, 2020, the Court on its own motion vacated the February 18,

22          2021, status conference and continued it to March 11, 2021. Dkt. 47.

23                   e)     The government has represented that the discovery associated with this case

24          includes approximately 110 pages of investigative reports, search warrant applications and

25          affidavits, and the defendant’s criminal history information. In addition to these documents, the

26          discovery also includes approximately 138 photographs from the execution of the search warrant

27          in relation to this case, as well as several hours of video footage of interviews with the defendant.

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00007-MCE Document 49 Filed 12/22/20 Page 4 of 5


 1        All of this discovery has been either produced directly to counsel and/or made available for

 2        inspection and copying.

 3               f)      Counsel for defendant desires additional time to review the discovery that has

 4        been produced or made available, to review the case, to conduct investigation related to the

 5        charges, to conduct legal research regarding the charges and potential sentencing factors, to

 6        consult with his client regarding the case and potential resolutions, including a plea offer made

 7        by the government, and to otherwise prepare for trial.

 8               g)      Counsel for defendant believes that failure to grant the above-requested

 9        continuance would deny him the reasonable time necessary for effective preparation, taking into

10        account the exercise of due diligence.

11               h)      The government does not object to the continuance.

12               i)      In addition to the public health concerns cited by the General Orders and

13        declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

14        ends-of-justice delay is particularly apt in this case because the defendant is detained pending

15        trial and defense counsel’s ability to meet and confer with his client has been limited as a result

16        of the pandemic and the social distancing guidelines promulgated by public health authorities.

17               j)      Based on the above-stated findings, the ends of justice served by continuing the

18        case as requested outweigh the interest of the public and the defendant in a trial within the

19        original date prescribed by the Speedy Trial Act.

20               k)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

21        et seq., within which trial must commence, the time period of February 18, 2021 to March 11,

22        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

23        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

24        of the Court’s finding that the ends of justice served by taking such action outweigh the best

25        interest of the public and the defendant in a speedy trial.

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              4
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00007-MCE Document 49 Filed 12/22/20 Page 5 of 5


 1          6.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: December 16, 2020                                  MCGREGOR W. SCOTT
 7                                                             United States Attorney
 8
                                                               /s/ SHEA J. KENNY
 9                                                             SHEA J. KENNY
                                                               Assistant United States Attorney
10

11
     Dated: December 16, 2020                                  /s/ TODD LERAS
12                                                             TODD LERAS
13                                                             Counsel for Defendant
                                                               ANTHONY WEST
14

15

16
                                             FINDINGS AND ORDER
17
            IT IS SO ORDERED.
18
     Dated: December 21, 2020
19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                5
30    PERIODS UNDER SPEEDY TRIAL ACT
